 





EXHIBIT 10.1



 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

AND DEMAND SECURED PROMISSORY NOTE

 

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT AND DEMAND SECURED
PROMISSORY NOTE (this "Amendment") is made and entered into this ninth day of
October, 2014, by and between Janel World Trade, Ltd., a Nevada corporation, and
The Janel Group of New York, a New York corporation, and The Janel Group of
Illinois, an Illinois corporation, and The Janel Group of Georgia, a Georgia
corporation, and The Janel Group of Los Angeles, a California corporation, and
Janel Ferrara Logistics, LLC, a New Jersey limited liability company, and Alpha
International, LP, a New York limited partnership, and PCL Transport, LLC, a New
Jersey limited liability company (individually, jointly and severally, the
"Borrower" or “Obligor”) with its chief executive office and principal place of
business at 150-14 132nd Avenue, Jamaica, NY 11434, and Presidential Financial
Corporation, a Georgia corporation (hereinafter referred to as "Lender") with an
office at 3460 Preston Ridge Road, Suite 550, Alpharetta, Georgia, 30005.

 

Recitals:

 

Lender and Borrower are parties to a certain Loan and Security Agreement dated
March 27, 2014 (as at any time amended, the "Loan Agreement") pursuant to which
Lender has made and may from time to time hereafter make loans and other
financial accommodations to Borrower. All Advances under the Loan Agreement are
evidenced by, and are repayable with interest as provided in, the Demand Secured
Promissory Note made by Borrower to the order of Lender and dated March 27, 2014
(as at any time amended, the "Note").

 

The parties desire to increase the line of credit available to the Borrower
under the Loan Documents to Seven Million and No/100 Dollars ($7,000,000.00)
from Five Million and No/100 Dollars ($5,000,000.00) and hereby agree to amend
the Loan Agreement and the Note as hereinafter set forth.

 

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

i) Definitions. Capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such terms in the Loan
Agreement.

 

ii) Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

 

(a) By striking the definition of "Maximum Loan Amount" in Schedule A and by
substituting in lieu thereof the following:

 

“Maximum Loan Amount” means Seven Million and No/100 Dollars ($7,000,000.00).

 

3. Amendment Fee. In consideration of Lender's willingness to enter into this
Amendment as set forth herein, Borrower agrees to pay to Lender an amendment fee
in the amount of $15,000.00 in immediately available funds on the date hereof.
Additionally, Borrower agrees to pay, on demand, all costs and expenses incurred
by Lender in connection with the preparation, negotiation and execution of this
Amendment and any other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the costs and fees of Lender's legal counsel and any taxes, filing
fees and other expenses associated with or incurred in connection with the
execution, delivery or filing of any instrument or agreement referred to herein
or contemplated hereby.

 



 

 

  

4. Documentation Fee. A loan documentation fee of $500.00 (“Loan Documentation
Fee”), for the negotiation and preparation of this Agreement, will be charged to
the Borrower’s loan account upon receipt of a fully executed copy of this
Agreement.

 

5. Ratification and Reaffirmation. Borrower hereby ratifies and reaffirms the
Obligations, each of the Loan Documents, and all of Borrower's covenants,
duties, indebtedness and liabilities under the Loan Documents.

 

6. Acknowledgments and Stipulations. Borrower acknowledges and stipulates that
each of the Loan Documents executed by Borrower creates legal, valid and binding
obligations of Borrower that are enforceable against Borrower in accordance with
the terms thereof; all of the Obligations are owing and payable on demand
without defense, offset or counterclaim (and to the extent there exists any such
defense, offset or counterclaim on the date hereof, the same is hereby knowingly
and voluntarily waived by Borrower); the security interests and liens granted by
Borrower in favor of Lender are duly perfected, first priority security
interests and liens; and the unpaid principal amount outstanding as of the close
of business on October 8, 2014, totaled $3,590,734.60 under the terms of the
temporary line increase documented under the Second Amendment.

 

7. Representations and Warranties. Borrower represents and warrants to Lender,
to induce Lender to enter into this Amendment, that no Default or Event of
Default exists on the date hereof; the execution, delivery and performance of
this Amendment have been duly authorized by all requisite corporate action on
the part of Borrower and this Amendment has been duly executed and delivered by
Borrower; and except as may have been disclosed in writing by Borrower to Lender
prior to the date hereof, all of the representations and warranties made by
Borrower in the Loan Agreement are true and correct on and as of the date
hereof.

 

8. Reference to Loan Agreement. Upon the effectiveness of this Amendment, each
reference in any Loan Document to "this Agreement" or "this Note" or to the
words "hereunder" or "herein" or words of like import shall mean and be a
reference to such Loan Document, as and to the extent amended by this Amendment.

 

9. Breach of Amendment. A breach of any representation, warranty or covenant
herein shall constitute an Event of Default.

 

10. Release of Claims. To induce Lender to enter into this Amendment, Borrower
hereby releases, acquits and forever discharges Lender, and all officers,
directors, agents, employees, successors and assigns of Lender, from any and all
liabilities, claims, demands, actions or causes of action of any kind or nature
(if there be any), whether absolute or contingent, disputed or undisputed, at
law or in equity, or known or unknown, that Borrower now has or ever had against
Lender arising under or in connection with any of the Loan Documents or
otherwise. Borrower represents and warrants to Lender that Borrower has not
transferred or assigned to any Person any claim that Borrower ever had or
claimed to have against Lender.

 



-2-

 

 

11. Effectiveness; Governing Law. This Amendment shall be effective upon
acceptance by Lender in Alpharetta, Georgia (notice of which acceptance is
hereby waived), whereupon the same shall be governed by and construed in
accordance with the internal laws of the State of Georgia.

 

12. No Novation, Etc. Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Loan
Agreement, the Note or any of the other Loan Documents, each of which shall
remain in full force and effect. This Amendment is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.

 

13. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

14. Further Assurances. Borrower agrees to take such further actions as Lender
shall reasonably request from time to time in connection herewith to evidence or
give effect to the amendments set forth herein or any of the transactions
contemplated hereby.

 

15. Miscellaneous. This Amendment may be executed in any number of counterparts
and by different parties to this Amendment on separate counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any manually executed signature
page to this Amendment delivered by a party by facsimile or other electronic
transmission shall be deemed to be an original signature hereto. Section titles
and references used in this Amendment shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreements among the
parties hereto. This Amendment expresses the entire understanding of the parties
with respect to the subject matter hereof and may not be amended except in a
writing signed by the parties.

 

16. Waiver of Jury Trial. To the fullest extent permitted by applicable law,
each party hereby waives the right to trial by jury in any action, suit,
counterclaim or proceeding arising out of or related to this Amendment.

  

 

BALANCE OF PAGE INTENTIONALLY LEFT BLANK

 

 



-3-

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers on the date
first written above.

 



BORROWER:           JANEL WORLD TRADE, LTD.   THE JANEL GROUP OF LOS ANGELES,
INC.       By: /s/ Ruth Werra     By: /s/ Ruth Werra   Ruth Werra, Secretary  
Ruth Werra, Secretary       THE JANEL GROUP OF NEW YORK, INC.   JANEL FERRARA
LOGISTICS, LLC       By: /s/ Ruth Werra     By: /s/ Ruth Werra   Ruth Werra,
Secretary     Ruth Werra, Secretary       THE JANEL GROUP OF ILLINOIS, INC  
ALPHA INTERNATIONAL, LP       By: /s/ Ruth Werra     By: Janel Alpha GP LLC,
G.P.            Ruth Werra, Secretary   By: Janel World Trade Ltd.           By:
/s/ Ruth Werra       Ruth Werra, Secretary       THE JANEL GROUP OF GEORGIA, INC
  PCL TRANSPORT, LLC       By: /s/ Ruth Werra     By: Janel World Trade Ltd,
Managing Member Ruth Werra, Secretary         By: /s/ Ruth Werra       Ruth
Werra, Secretary      

  



STATE OF _________________

 



COUNTY OF _________________

 

Personally appeared before me, the undersigned attesting officer duly authorized
to administer oaths, Ruth Werra, who, having satisfactorily proved herself to be
the person who signed the within and foregoing Amendment, stated that she did so
as his free and voluntary act and deed, this ____ day of October, 2014.

 



  Notary Public                  Seal





My Commission Expires: ___________________

 





  Accepted:         Presidential Financial Corporation    ("Lender")       By:
 /s/ Frank Palmier       Frank Palmieri, First Vice President



  

-4-

 

